Citation Nr: 1045917	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as major depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from January 1980 to 
August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records show that during service 
he was treated for situational depression.  

During the October 2010 Board hearing, the Veteran testified that 
his depression symptoms first noted in service continued after 
discharge to present day.  The Veteran has also made similar 
statements to VA health care professionals in the course of 
seeking treatment.  

VA medical records reflect that the Veteran is currently treated 
for major depression.  In a May 2010 letter, P. Kettl, M.D, from 
the VA medical center in Philadelphia stated that the Veteran's 
depression began in service and that the Veteran has had 
intermittent problems with depression, flaring after the death of 
his father, and again in 2004, and currently.  He did not clearly 
indicate that chronic depression has existed since service, but 
seems to raise that possibility.

In light of the service treatment records noting that the Veteran 
was evaluated for situational depression, the Veteran's 
assertions that he continued to experience depression after 
discharge to present day, and Dr. Kettl's letter suggesting that 
the Veteran has depression that may be related to service, the 
Board finds that a VA examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA examination by an appropriate 
examiner in order to determine the etiology 
and nature of any psychiatric illness.  The 
claims folder must to be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.

After reviewing the claims file and examining 
the Veteran the VA examiner is requested to 
opine whether it is more likely than not (50 
percent probability or higher) that any 
diagnosed psychiatric disorder was related to 
the Veteran's military service, to include 
consideration of the notation that the 
Veteran was evaluated for situational 
depression during service and the Veteran's 
assertions of continuity of symptomatology.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for an acquired 
psychiatric disorder on appeal.   If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC. An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


